—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered February 25, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*335Ordered that the judgment is reversed, on the law, and a new trial is ordered.
We agree with the defendant’s contention that the erroneous denial of his challenge for cause to a prospective juror constitutes reversible error because he had exhausted all of his peremptory challenges before the completion of jury selection (see, CPL 270.20 [2]; People v Torpey, 63 NY2d 361, 365; People v White, 260 AD2d 413; People v Molinari, 252 AD2d 532).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.